Case 1:20-cv-01411-AT Document 40 Filed 11/13/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK oe ALLY FILED
MOUSSA KONATE DATE FILED: _ 11/13/2020
Plaintiff,
-against- 20 Civ. 1411 (AT)
ALLIANCE SECURITY INC., RUSSEL CRUZ, ORDER

THOMAS CRUZ, MALCOLM TERRENCE,
MICHAEL DEGIOVANNI, ANTHONY
QUINEOS, and ISRAEL RIVERA,

 

Defendants.
ANALISA TORRES, District Judge:

 

On October 20, 2020, the Court ordered Plaintiff to file a motion for default judgment or,
in the alternative, for the parties to submit a joint letter and proposed case management plan by
November 10, 2020. ECF No. 39. Those submissions are now overdue. This was the third such
extension. Accordingly, by 12:00 p.m. on November 16, 2020, the parties shall submit a joint
letter and proposed case management plan, or, alternatively, Plaintiff shall submit a status letter
indicating his intent to file a motion for default judgment.

SO ORDERED.

Dated: November 13, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge

 
